 A. O. SMITH CORP.A. O. Smith Corporation and International Federa-tion of Professional Technical Engineers. Ircal167. AFL-CIO. Case 38 C(A 3059May 31, 1978DECISION AND ORDERBY CHAIRMAN FANNING ANI) M' ' BHIU RS Pi Ni lI ).AND TRt'I.SDI\I -On February 21. 1978, Administrative Law JudgeWilliam F. Jacobs issued the attached Decision iIIthis proceeding. Thereafter, the Charging Part\ filedexceptions and a supporting brief, and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(hb) of theNational Labor Relations Act, as amended, the Nat-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedi ]'he Charging Parts has excepted to iertlin credlhililt findings made hbthe Adminlstra.tie I.as Judge It is the Board's cstablished pohlis not toverrule an Adnrlnistratie I .a. Judge's resolulions : sith respect to redlbihil-ts unless the clear preponderance eof all of the rele.lan evidence corisiniceus that the resolulions are incuirrecl Srtanldarl Dfir H ill Proerr' .In, 9INLRB 544 (195), enfd X188 F.2d 3h2 ( .A 3 l1501. We hase ctarcfull,examined the record and find fino basis for reecrsign his finding,While Superlsisor FEd Pflaum is alleged to ha.c had a ciron.era.tinn uithemploiee Gene ('Casins during the peiiood betweern December 1I and 22wherein Pflaum allegedls told (Cas.ins. "You're going to have to plas hballwith these guss Y ouise made them i mld YSou'e gone to the unitm. Youjust has.e to learn that the)'re the hosses and sou'se got to do whal's right,what theN think." Pflauni denies nmking sutch sitlemients The Admini,tra-tive Law Judge credited Pflauni's denial bhut stilted further that even if thealleged comments had been made h, Pflaum, "It would not necessa;ril!follow that such remarks had ans conniecrtin. whaltseser. s ith the decisminof higher management to take the actiorn agaltrst ('a;ins which it eeirntuall3did.. I would nolt n light of the surriouniding circumstances find suchremarks imputable tii Respondent for the cslidenlars purpose of deterriining that the demntion was discrlminanoris niotiaoled '' In adopting the Ad-ministratise Law Judge's recommendation thait the complaint he dlmsrissedin its entiret'. uwe rels on the crediting of Pflaum's denial that he made thealleged statements. and not on the alternuitle rationale presented in theAdministrative Law Judge's Decision as outlined above.Although. under the terms of the colletise-h;targaining agreceniti (a-sins was not required to accept o;erlime work, the Administratis.e I iavJudge observed thalt ('sins had refused to work oserinme and concludedthat such refusal reflected on his atlitude to. ard his ,sork and %als : leg;ti-mate subject oi criticism Wue do nrot in anir ii, rcls on ('a islri'refusal towork overtinme in finding thait (Ca\ili' denimtion wis a result of hi, in llhllttlI perform assigned tasks and not of his uiiOn or other pritecced alil litsWe rels instead on the 'other factoirs discussed ill Ihe Admlnistranse I av.Judge's DecisionOrder of the Administrative Law Judge and herebsorders that the complaint herein be. and it hereby is,dismissed in its entirety.DECISIONSTAIF MENT OF THE CASEWIt LI AM F JA(OBS, Administrative Law Judge: This casewas heard before me on May 10, 1977, at Bourbonnais,Illinois. The charge was filed on January 24, 1977, byAmerican Federation of Technical and Professional Engi-neers, Local 167. AFL-CIO,' herein called the Union.Complaint issued March 18. 1977. alleging that A. O.Smith Corporation. herein called Respondent, violatedSection 8(a)( ) and (3) of the National Labor RelationsAct. as amended, by intimidating an employee in order tokeep said employee from engaging in union and protectedconcerted activity and by demoting employee Gene Cavinsand refusing to reinstate him to his former position becausehe engaged in protected union and/or concerted activity.The answer denies the commission of any unfair laborpractices and, though it admits demoting Cavins, affirma-tively pleads that Respondent did so based solely uponCavins' poor work performance.All parties appeared at the hearing and were affordedfull opportunity to be heard and present evidence and ar-gument. General Counsel and Respondent filed briefs.Upon the entire record, my observation of the demeanor ofthe witnesses and after giving due consideration to thebriefs, I make the following:FINDIN(;S OF FACdI JUIRISDICTION AND L.ABOR ORGANIZATIONThe complaint alleged, the answer admitted, and I findthat at all times material the Company was and is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act and the Union was and is a labororganization within the meaning of Section 2(5) of the Act.11. THE ALLEGED UNFAIR LABOR PRACTICESRespondent is a New York corporation with offices andfacilities located, among other places, in Kankakee, Illi-nois. where it is engaged in the manufacture and sale ofwater heaters. During all relevant periods, Respondent rec-ognized the Union as the exclusive collective-bargainingrepresentative of its professional and technical engineeremployees, a unit in which the alleged discriminatee. GeneCasins, was included.Cavins was first employed by Respondent in 1955 as aproduction worker. In 1968 he transferred into the labora-tory and worked there until November 1973 as a devel-opment laboratory technician-junior. His duties in that po-sition included the setting up and performing of a varietyi he name of the Itnion appears as amended at the hearing.236 NLRB No.66605 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof tests on water heaters according to established test pro-cedures and recording the test data obtained. These dutieswere assigned to him by development laboratory techni-cian-senior or by product development engineers. The testsperformed were in accordance with the requirements of theAmerican Gas Association (AGA).Cavins' work as a development laboratory technician-junior was satisfactory.2He received periodic merit reviewsas a result of which he was awarded wage increases. InNovember 1973 Respondent laid off 6 or 8 of its 12 labora-tory employees including all of its junior laboratory techni-cians, Cavins being one.In June or July 1975 Respondent decided upon the insti-tution of two new programs. The first program was anAGA monitoring program which required the monitoringof heaters by testing them on a periodic basis to assure theAGA that the heaters being built could be certified. Thisjob, it was felt, could probably be performed by a devel-opment laboratory technician-junior since the testing re-quired was similar to that which had been previously per-formed by that classification of employee. The secondprogram was entitled the "Efficiency Labeling Program"and reflected Respondent's commitment to the FederalGovernment to increase the efficiency of its products by acertain percentage by the year 1980. The job connectedwith the Efficiency Labeling Program required that the em-ployee performing the job not only test the water heaters todetermine their current efficiency but to make recommen-dations whereby their efficiency might be improved in ac-cordance with the requirements of the program. The dutiesto be performed by the employee responsible for the Effi-ciency Labeling Program included not only testing theheaters but also independently determining what tests wereto be required, then later analyzing and evaluating the testsand making recommendations for product changes basedon his findings. It was therefore determined that the em-ployee responsible for the Efficiency Labeling Programshould be classified as a development laboratory techni-cian-senior, a classification the duties of which traditional-ly included like responsibilities. Inasmuch as the dutiesconnected with the new AGA monitoring program and theinformation to be gleaned from the performance of thoseduties would conveniently enable the employee conductingthe tests to use the data so obtained in performing theduties connected with the Efficiency Labeling Program, itwas deemed advisable to combine the two jobs and hire orrecall one employee to perform all of the functions con-nected with both programs, the single job to be assignedthe classification, development laboratory technician-se-nior, job grade F. This determination was made by Snave-ly, manager, engineering services, Robert Cook, manager.product engineering design and developments, and the per-? Although (aills' technical work was satisfactory, according to RohertSnayely. manager, engineering services., for a period of time prior to hi,layoff he demonstrated a reluctance to follow company policies designed tiincrease efficiency or perfect safetv conditions. Io Snavely. (C;lins ap-peared to be a spokesman for those employees who were antagonistic i-ward changes in polic. Snavely for this reason. considered (Cavins ":IiIcompanNs prior to his Ilaoff.3 Ihe titles of the sa aiTous members of management discussed hereio arein accordince with a. stipulation agreed upon it tile hearing.sonnel department. Similarly, it was determined by thesame individuals that Cavins should be recalled to fill thenew position. This decision was based on Snavely's famil-iarity with Cavins work over the previous 8 years. TheUnion was advised of Respondent's decision both as to theclassification of the new job and the fact that Cavins hadbeen chosen to fill it.A few days after it was decided to recall Cavins; he wascontacted by the personnel department and advised to re-port to Snavely for an interview. At the interview,4Snavelyadvised Cavins that he was being recalled to fill a new jobcreated as a result of new AGA requirements and thatmonitoring heaters would be one of his duties. Snavely in-formed Cavins that he was qualified to do the work sincethe monitoring was similar to the work he had done beforehis layoff but was also advised that if he had any problemwith the monitoring, he should report the matter. He wasalso told that he would be expected to make recommenda-tions on how to remedy any problems arising from defectsin the heaters recognized during monitoring in order toimprove the efficiency of the water heaters. Since it was anew job, Snavely advised Cavins that it should first be or-ganized and that in connection with this, he should letSnavely know if he needed additional equipment or ifchanges would be required in the work area. This advise,according to Snavely, was particularly relevant in connec-tion with the Efficiency Labeling Programming which, hetestified, he fully described to Cavins. With regard to thisprogram, he informed Cavins that the Efficiency LabelingProgram was a new requirement imposed on the Companyby the government. He made a copy of the program, ascontained in the Federal Register, available to Cavins andindicated three or four places in the Register which itwould be necessary for Cavins to study and absorb. Hetold Cavins that he would have to become familiar with thecalculations and requirements contained therein and thatthis would be part of his job. He then reminded Cavins thatthe new job involved a wage increase, that he would beworking directly for Snavely, and that he should not permitoutside interests to interfere with his job. Snavely cau-tioned Cavins that he expected his attitude to be one of aproductive nature. Cavins replied that he knew what wasexpected of him and that he thought he could handle thejob.When Cavins reported to work on his new job, severaldays after the interview, he found only one or two seniorlaboratory technicians and two product development engi-neers employed. He was the only employee recalled whohad been classified as a development laboratory techni-cian-junior.5As Cavins understood and initially performed the AGAmonitoring portion of his new position, the job consisted ofpulling units either from the assembly line or from theI lhe descriptionl of the interlies is based on Ihe credited testimony ofSnavely. whose description thereof wais fal more complete and whose mem-,rs appeared to be hettller than that of ( ains (.a'ins could niot recall sev-eral aspects of the interview Whcre the lestinion) of the two are in conflict.Snasel, is creditedI rwo or three months after ( alins' lecall. a second development labora-itrL technicilan-junior grade was recalled I he jobs pre iously performed bydecelopment labhorilator techi lClllns-ilu illor were noi longer extant606 A. O. SMI1'H CORP.warehouse and bringing them back to his work station. Hewould then obtain the blueprints for the particular unitpulled and check the unit out against the specifications inorder to make certain that the product had been manufac-tured in accordance with the blueprints. He would next setup the unit in working order as it would be set up in thecustomer's home or commercial establishment and run aseries of tests to make certain that it operated safely andnot be a hazard to the potential purchaser. The varioustests performed were necessary for the unit to pass theAGA requirements for certification. After completing thetests, Cavins would then fill out a form indicating themodel tested and the various tests performed thereon. Ac-cording to Cavins, if he found discrepancies, it was hisjobto make the necessary changes or to advise someone else ofthe problem so changes could be made in order to makethe unit satisfactorily operable. After completing the workon the unit, he would return it to the assembly line orrecarton it for redelivery to the warehouse. The describedoperation was performed by Cavins on all 30 to 35 differ-ent models produced by the Company, two at a time.whenever possible. Cavins was required to keep a log indi-cating the work that he had performed.Although the work involved in monitoring the heaterswas fully spelled out in the AGA manual and Cavins wasfamiliar with the procedure both from having access to themanual and from previous experience. he nevertheless ad-mittedly had difficulty getting the job done. If all wentwell, he could do the complete battery of tests required tomonitor one unit in a day. But. according to Cavins. hisvarious other duties usually interfered with his gettingaround to hooking up more than one heater at a time andwith his meeting his own and the Company's goal of moni-toring at least one water heater per day. If he did take thenecessary time to hookup two water heaters simulta-neously, as was necessary to meet the production require-ments, he was unable to perform his other duties. Hookingup two heaters, monitoring one of them, and filling out thenecessary forms would be all he could accomplish.According to Cavins' own admission, between August1975 and February 1976 when he received his first meritreview, he was not performing the necessary: tests on evenone water heater per day. He testified that it takes from 6to 8 hours to test a water heater plus additional time to setit up and have it heat up before testing is possible. Duringthe warmup period Cavins would do the paperwork re-quired and try to get a second water heater hooked up.According to Snavely, the actual testing of a heater takesonly one hour. Snavely thus intimated that although themonitoring of only one heater per day might be satisfac-tory. the warmup time involved should have enabled Ca-vins to perform additional duties. He testified that themonitoring of water heaters was the only duty of an' con-sequence assigned to Cavins from August 1975 to August1976 and whereas other employees had done this tipe oftest prior to August 1975 and had performed other dutiesas well. Cavins' total production during that year amount-ed to only 38 residential heaters and 5 commercial heaters.an unsatisfactory number. Although Cavins testified thathis production was considerably more than 43 water heat-ers, he admitted that his production was not as hiph ;is hewould have hoped. less than one unit per day. but insistedthat the lack of production was due to his being assignedtasks over and above his monitoring duties. He complainedthat he needed a helper. In any case, whatever the reason.It appears patently clear that the number of units moni-tored by Cavins following his recall was not satisfactoryeither to Snavely or Cavins.In addition to his dissatisfaction with Cavins' numericalproduction. Snavely found that Cavins was not testing theentire line of water heaters as he was expected to do. Ac-cording to Snavely. Cavins should have tested a wide vari-ety of different types of heaters whereas he continued totest the same type with a great deal of repetition. This,Snavely testified, was due to a lack of organization.With regard to the Efficiency Labeling Program forwhich Cavins was also responsible, Snavely testified thatthe program was first devised during the Ford administra-tion, with the objective being the scheduling of a particulartime period during which improvements would have to bemade in the overall efficiency of all appliances manufac-tured, including water heaters, so that by 1980 each appli-ance would be consuming less energy than it had beenconsuming as of the time the program was initiated. Theprogram. though initially voluntary, was to become man-datory if unsuccessful as a voluntary program. Respondentinitially elected to try to meet the requirements of the Effi-ciency Labeling Program by means of incremental im-provements and was, in fact, successful in producing a lineof water heaters that were, as hoped, more efficient thanthose produced by its competition. As a consequence,A. O. Smith was permitted to afix a special label to itsproduct, attesting to this fact. 6Cavins was made responsible for the Efficiency LabelingProgram because it was felt that as long as he was runningtests on the Company's water heaters as required by theAG(A monitoring program, he would be the individual inthe best position to obtain firsthand knowledge of what theshortcomings were of each of the models tested, and wouldbe able to make appropriate recommendations to improvethe product as required by the Efficiency Labeling Pro-gram. According to Snavely. however. Cavins did nothingwith regard to the Efficiency Labeling Program, despitebeing instructed by Snavelv as to what was expected anddespite being furnished with the necessary instructions ascontained in the Federal Register and other materials. Al-though Snavely testified that he brought up with Cavins hisfailure to adequately conduct the AGA monitoring pro-gram or perform the duties connected with the efficiencyprogram, and occasionally asked him why there were noheaters on the test bench or why there was so little activitygoing on in his area. it appears that he did not pursue thematter with an. great diligence but permitted Cavins tocontinue to perform his duties in connection with both pro-grams in a desultory manner. On one occasion Snavelyasked Cavins what he had done with the Federal Registerand other materials he had furnished to him and Cavinsreplied simply that he had filed them. Snavely again, didnot pursue the issue but, according to his testimony, decid-I, ,,f A u.. i 1 7' a number oif Siiiles hid mte the eIffm p Jen I el :Tcirartmnle for infl~o anil607 DECISIONS OF NATIONAL LABOR RELATIONS BOARDed to wait, assuming that ('avins would get around toworking on the program when he found time. He neverdid.Cavins' testimony with regard to his work on the effi-ciency program tends to support Snavely's description ofhis work. When asked directly if he did anything on theEfficiency Labeling Program, Cavins replied. "I'm not fa-miliar with the Ilfficiencv Labeling Program." Elsewhereduring the hearing C'avins was asked if he ever worked onthe Efficiency Labeling Program and he replied, "If I did.I don't recall. It's very vague. It's vague to me, the labelingefficiency program" (sic). When asked if he ever made anysuggestions in accordance with his duties as required bythe program. Cavins testified:I was kept busy trying to make corrections. Very oftena simple part from the line would be wrong and Iwould be busy making it right, and at this point, theoutside work that kept coming in didn't give me achance to do the job the way I should.This "outside work" to which Cavins alluded, referred inpart to various tests which he was, from time to time, re-quested to perform by various members of management inconnection with the government's efficiency program. Tothis limited extent, therefore, Cavins participated in the ef-ficiency program, albeit not to the degree or in the initiat-ing sense envisioned by Snavely at the time he apointedCavins to the position of development laboratory techni-cian-senior. In addition to these standby government exer-cising tests, Cavins was required to perform various othertypes of tests, dip tube tests and field tests which he con-ducted on the average of one per week or one every 2weeks. Cavins testified that at the time of the interview hewas never advised that he would have to conduct any testsover and above those required by the AGA monitoringprogram and that these additional tests interfered with hisadequately performing his work on the AGA program. C(a-vins also made clear in his testimony, that although herecalled receiving instructions and materials on the Effi-ciency Labeling Program, he never really understood whatit was all about. lIe denied that Snavely in any way empha-sized the importance of the Efficiency Labeling Program tohim at the time of the recall interview.From the testimony of both Snavely and Cavins it isclear that C'avins did not perform the duties required ofhim under the Efficiency Labeling Program during the first6 months following his recall. Whether his failure to per-form was the result of too many additional or "outside"assignments, Snavely's failure to emphasize the importanceof this aspect of Cavins' job at the time of recall and there-after, or simply Cavins' lack of comprehension of the re-quirements of the job is not that clear from the record,although I am inclined to believe that Cavins never didfully appreciate what was expected of him. Whatever thereason, it is patently obvious that Cavins did not ade-quately perform the duties assigned him in connection withthe Efficiency Labeling Program any better than he did, atleast to Snavely's satisfaction, his duties in connection withthe AGA monitoring program.On February 18, 1976, Cavins received his first meritreview. It was conducted by Snavely, his immediate super-visor, orally. [he subject matter of the oral merit reviewwas written out on a merit review sheet about a monthbefore the oral review took place, According to Snavely,during the oral merit review, he told Cavins that he did notthink that C'avins had realls dug into the job or masteredits basic requirements. Hie advised C'avins that, in his opin-ion. the job had not been properly organized. Snavely felt,as indicated above, that C avins had not done a sufficientvolume of AGA monitoring and had done nothing withregard to the Efficiency Labeling Program. In his opinion,the job was deteriorating and he advised Cavins of thisfact. Despite Cavins' failure to produce in accordance withthe volume requirements of the AGA program or to dem-onstrate the self-motivation necessary to the successful im-plementation of the Efficiency Labeling Program. Snavelydecided to recommend that Cavins be awarded a $15 meritincrease in order to encourage him to put forth furtherefforts. He felt that to dens Cavins an)' increase would betoo demoralizing. Snavtcl's written review of Cavins workdated February 18, 1976. accurately supports his testimonyconcerning his oral criticism of Cavins.Cavins admits that Snavely advised him during the firstmerit interview that although Cavins was being given a $15merit increase, Snavely was not really satisfied with hiswork. Snavely complained that Cavins did not properlycoordinate his work and pointed out that Cavins had failedto prepare a chart, as had been requested by Snavely, thepurpose of which wvas to indicate what AGA tests had beenperformed. Cavins replied that he already had the data andhe had another employee working on the matter but hadnot had time to complete the job because of the assign-ments he had been receiving from other departments. Thechart was eventually produced and utilized although Ca-vins was later criticized for not keeping it up to date. AgainCavins advised Snavels that he was unable to keep thechart current because of other assignments. Still later Ca-vins was able to bring the chart up to date.At the time of the merit review, Cavins complained toSnavely that he was not satisfied with the review, notingthat he had always received top money in the past and wasamazed that he was only receiving the lesser amount onthis occasion. ('avins stated that he had not been properlyevaluated. Snavely replied that Cavins' excuses for notcompleting more production were not acceptable becausehe had a responsibility to overcome the problems inherentin the job. Snavely informed Cavins that he expected im-provement by the next review.Whether Cavins' failure to perform his newly assignedduties was the result of too many assignments or becausehe was not qualified to do the job expected of him, the factremains that Cavins' performance was not satisfactory asfar as Snavely was concerned and this fact was reflected inthe Februars 18 merit review.Shortly after the February 18 merit review, on February23,. C'avins was assigned to do a stack emission test, knownas the NOX test. I'he target date for the test was to beApril 1, 1976. The test is performed by inserting into acombustion chamber test tubes containing various chemi-I he date whlch appeairs on the job assignment sheet. (a3vins testifiedhalt he was asigned the test in Novnember 1975 tie is apparentl? In error608 ,A. O. SMI IH (CORP.cals. Depending on the amount and type of pollution emit-ted, the various powders contained in the tubes chalngecolor. By analyzing these powders, the amount and l pe ofpollution emissions can be determined. I he NOX test wasnot one that was frequently performed at the Kankakeeplant but it had been conducted several times within theprevious few years. There were engineers still emplox ed atthe plant who had performed this test in the past and whowere available for consultation.When Snavely assigned the NOX test to C'axins. a testkit was available. This kit contained thorough instructionson how to perform the test. Inasmuch as Snavel ' was notcertain whether or not the shelf life of the chenlicals neces-sary to perform the tests had expired, he told ('avins tocontact the manufacturer of the test kit to replace the pow-der if necessary. and thereafter to conduct the test. Accord-ing to Snavely, Cavins never reported back to him onwhether the test was operative, nor did Snavelv receive anstest results. Rather, after discussing the NO()X test with Ca-vins on several occasions, it became obvious to Sinaieilthat Cavins was not going to perform the test. so he agreedthat the test could be run by one John Eising. an emploceeat the Milwaukee facility of the company who was familiarwith the test and whom Cavins had contacted conceiningthe matter. Authorization for [ising to perform the testwas apparently given on April 20 and the results were re-ceived in May. Although the test could have been run inone or two days and the company would have permitted upto 40 hours for someone to first familiarize himself with thetest, then perform it. in this instance, it took from Februars23 until some time in May, from the time the test was firstassigned to Cavins until the time the results were receixedfrom Milwaukee.According to Cavins, the NOX test had never been per-formed before at the Kankakee plant and when he was firstassigned the test. it was the first time he had ever heard ofit. Since Snavely advised Cavins at the time of the assign-ment that the test kit was probahly not complete. ('avinschecked out the equipment and then reported back toSnavely that his suspicion was correct and that additionalmaterials would have to be obtained before the test couldbe performed. A day or two later, Snavel gavse ('avins acoupon to send away to the manufacturer to order addi-tional materials. According to Caxins, he sent the order inbut never received any acknowledgement from the manu-facturer concerning the matter. tie subsequently adxisedSnavely that he had received no repl' from the manufac-turer but was told by, Snavelv that the test, nevertheless.had to be done. Cavins testified that at this point he was"at a loss." that "really. I didn't understand the signifi-cance of the test." Cavins then discussed the matter withone of the other employees. Bob Hollingsworth. confidingthat he was assigned to do the NOX test but did not knowhow to do it. Hollingsworth replied that he and two otheremployees had been assigned to conduct the NOX test onprevious occasions and that none of them had succeeded ingetting anything done.' After stating that he did not believethat the company had the right equipment to perform the' Nine of ihe empioiee. menrioned iere called to ietifs Il thi inaticrHollingssorth iss a. steisrd ai the lime of the irir o.Nox test. Hollingsworth suggested that Cavins contactJohn Fising in Milwaukee since Eising apparently had ex-perience with the test. Pursuant to Hollingsworth's sugges-tion, ('avins contacted Lising and explained the problem.IHe asked ising if he would run the test and Eising agreedto do so. Subsequently. Casins advised Snavely that Mil-waukee would run the test and Snavely appeared satisfied.(savins testified that this was the last that he heard aboutthe matteir.F ronm the testimnony of Cavins and Snavely it is quiteclear that Caxins was assigned the NOX test to performind that he failed to carry out this assignment. Undoubt-edl!. Snasely would have preferred that Cavins conductthe test and was dissatisfied both with Cavins' failure toproduce as well as his procrastination with respect to mak-ing progress toward accomplishing the work by one meansor another. On the other hand, according to Snavely's ownestnimonx .there were other employees capable of doing theNO( test, and if time were of the essence, he could haveassigned the test to one of the employees more familiarwith the test than ('a ins. This he did not do. When Cavinsadtised him that L:ising was willing to perform the test,Snaxely agreed to this arrangement rather than have thejob reassigned to someone at the Kankakee plant. I con-clude that although Snayely was dissatisfied with Cavins'failure to perform the NOX test, and that this was onemore example of his being unable to perform the tasksexpected of him. SnavelY did not consider this matter ofextreme importance and it would have been forgotten butfor the other failures in Cavins' job performance. both atthat time and subsequently.In April or Max 1976. the Company witnessed a wide-spread problem with residential and commercial boilers.with specific reference to the pilot outage. Just prior to thetime that the problem first arose, the Company hadchanged its supplier of thermocouplers and it :was suspect-ed that these thermocouplers were the problem with theboilers. Ihe products service division therefore sent severalboxes of thermocouplers in to Cavins to test and evaluate.According to Snavelx. Cavins subsequently reported themall operational. Since the Company failed to resolve theproblem with the boilers, Snavely had Pflaum 9 recheck thethermocouplers which he found to be defective. As a resultof Pflaum's findings, the Company changed its entire pro-duction bx substituting a different kind of thermocoupler.('avins' failure to discover the defects in the thermocou-plers was brought to his attention by Snavely in May 1976.According to Cavins, in April 1976 he did, in fact, do alot of testing of thermocouplers. These outside jobs, as heternied them, were one of the reasons for his failure to domore of the ALGA monitoring. When he tested these ther-mocouplers, Cavins testified, he found certain thingswrong with them. During cross-examination, however, hewas show ii a letter. "' which he acknowledged as one he hadsent to Snavel,. in which he stated that the thermocouplerswere operational. Cavins testified that he had checked thethermocouplers for "dropout" and for "metal voltage." Heexplained that these were the only tests he knew how to dox' llxllhcl IcCl1nllill 11 u i ill Junlc 1976 hbecan e ('.,lin, supcrsiirt he l¢ltIr ,as not ilterod i lilnr e idcnce609 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand added somewhat defensively that "no one showed meany different."With regard to the thermocoupler tests, I find thatSnavely did, as he testified, find fault with Cavins' work,that he voiced displeasure at the time with Cavins' perfor-mance and that his criticism of Cavins' work was genuinelybased upon his belief that Cavins had improperly conduct-ed the tests. The criticism was honestly arrived at, freefrom discriminatory motivation.In June 1976, Edward Pflaum was appointed supervisorin the laboratory. Thereafter, he both supervised and eval-uated Cavins' performance. He testified that during the pe-riod that he supervised Cavins' work, he would ask himonce or twice each day how he was doing and each timeCavins would reply that he was doing "OK." Pflaum testi-fied that in his opinion Cavins was confused by the job,probably because he had never had the opportunity towork on all of the products in the laboratory and thereforewas not sufficiently familiar with the products to properlyperform his job assignment. Pflaum's criticism appears tobe well founded in light of Cavins' performance on theNOX and thermocoupler tests.In July 1976, following the appointment of Pflaum assupervisor, the laboratory underwent a certain amount ofreorganization. At this time, one of the laboratory employ-ees, Chuck Yocum, left the department. Yocum had previ-ously been taking care of AGA correspondence and whenhe left Snavely asked Cavins to take over this job. Prior toYokum's leaving, for about a month, Cavins worked withYocum to learn how to perform his newly assigned duties.These duties required that Cavins contact the AGA andapply for test dates in connection with retesting theCompany's boilers to obtain recertification of them by theAGA. The then current 5-year certifications were sched-uled to expire on December 31 and it was Cavins' job tosubmit data and apply for test dates in time so that certainmodels could be recertified before their certifications ex-pired. More specifically, Cavins had to send letters to theAGA laboratory identifying the models that the Companywanted to have certified and at the same time requesting adate for testing the models. The AGA was then to respondby assigning a date by which a representative heater wouldhave to be received there at the AGA laboratory for test-ing. Once the date was received from AGA, Cavins was tomake certain that the heaters were made ready for ship-ment. Submittal forms identifying the details of eachmodel, draft outlet size, types of controls, etc., had also tobe completed. Although the heaters to be sent to AGA didnot have to be tested, as such, before being sent, it was,nevertheless, necessary to be certain that those heaters cho-sen for testing at the AGA laboratory were good heaterscapable of being recertified. According to Snavely, duringthe period that Cavins was involved in the recertificationprogram, he was not expected to continue testing waterheaters under the AGA monitoring program because thecorrespondence connected with the recertification wasconsidered to take priority. It was estimated that gettingprepared for the AGA recertification would take from 4 to6 weeks after which C avins was expected to return to moni-toring the heaters as before.According to Cavins, he was first advised of his newduties when called into the office by Snavely and Pflaum.Unlike the testimony of Snavely, Cavins testified that theAGA correspondence was to be done in addition to all ofhis other duties " and that when he objected that he hadtoo much work, both Pflaum and Snavely assured him thatthey would help him out, whereupon Cavins accepted hisnew assignment. As to the work to be performed under therecertification program, Cavins testified that the actualsubmission of the forms would have been a simple matterbut for the fact that the marketing board, which consistedof management personnel of high rank, kept changing itsrequirements about what was wanted in the twenty or thir-ty models being recertified and these changes, in turn, re-quired changes in the forms being submitted.'2Cavins tes-tified that he was continuously being frustrated becauseever), time he made out a form for submission to the AGAlaboratory the marketing board would require him to makea change on the form. Implicit in Cavins' testimony con-cerning his frustration over the required changes is the ad-mission that he was, in fact, having trouble performing theduties assigned to him under the recertification program.In addition to the correspondence required of Cavinsunder the recertification program. Cavins had the addition-al duty of answering criticisms directed at A. O. Smithproducts by the AGA, either through correspondence or asa result of occasional in-plant inspections of units by AGAinspectors who determined that the units in question didnot meet specifications. According to Cavins, it took agreat deal of time to research the problems discussed inthese criticisms, just to find out what the complaints wereabout. Similarly, Cavins had trouble determining, in con-nection with these criticisms, what the Company itself ac-tually wanted. He testified that he was frequently on thetelephone with the AGA trying to iron out problemsbrought to his attention and trying to talk the AGA out oftheir criticisms by phone. When he failed to talk the AGAout of the criticisms which were brought to his attention,he would then have to research the problem and handle itby letter at a later time. Cavins testified that the handlingof product criticism should have been the job of membersof management above him rather than his. He also com-plained that some of his difficulty with the job was theresult of his predecessor, Chuck Yocum "fouling up onsome of the jobs." The handling of these complaints re-quired not only researching the problem to determine whatwas wrong, but also determining who was responsible forthe defect and thereafter straightening the matter out.It seems clear from Cavins' own testimony that he didnot feel adequate to performing the duties connected withthe answering of correspondence dealing with criticism ofthe Company's products inasmuch as he stated on the rec-ord that the job should have been performed by his superi-ors. Based on Cavins' own testimony, I tend to agree witha C ains initiall3tesuified ihalt he continued occasionally to test waterheaters during this period. .;lter he testified that he did not have time to testheaters once he had undertaken the AGA correspondence program Finall)y('Uains testified that he was not sure whether or not he tested waler heatersafter Juls 1976. that he could liot renmember Where the lestimonv of Snave-Is arid (a:vins s in conflihct. Snasel is cledited·Snavels lestified that the forms which are sent to the AGA are notsublect tio nl:rketing boahrd changes610 A. O. SMITH CORP.the conclusion reached by Pflaum, that Cavins was con-fused about the job and it may well be, as Pflaum suggest-ed, because the criticisms received referred to many of theCompany's products with which Cavins had little or nofamiliarity. If he was not familiar with many of the prod-ucts produced by the company, he could not possibly un-derstand the basis for the criticism leveled at the productand it would therefore have taken him an inordinateamount of time to first discover the basis for the complaint,then to understand how to cure the problem, and finallyknowledgeably to answer the correspondence in an ade-quate manner. In my opinion, Cavins' testimony reflects alack of confidence in his ability to master this aspect of hisduties, a lack of confidence perhaps born of confusioncaused by an apparent want of basic knowledge concern-ing the various models produced by the Company as testi-fied by Pflaum. Whatever the reason, Pflaum testified thatCavins was not performing at the level required of a seniorlaboratory technician. I have no doubt that his appraisal ofthe situation was an honestly arrived at conclusion basedupon objective considerations.On August 18, 1976, Cavins was given his second meritreview. Snavely conducted the oral interview and preparedthe written merit review in conjunction with Pflaum whoagreed with his appraisal of Cavins. During the oral por-tion of the review, Snavely advised Cavins that the criti-cism detailed in the earlier review remained unresolved.that his basic problem was a lack of organization and thathe was floundering on the job. He advised Cavins that thequality and quantity of his work were unsatisfactory. andthat the other indicia of job performance included in hismerit review were evaluated basically as poor to fair.Snavely informed Cavins that for these reasons he wasbeing denied a merit increase. According to Cavins, Snave-ly told him that he was doing a lousy job. that he was notgetting the units through AGA, and he was not gettingapplication forms out for the recertification program.Snavely stated that the job should go like clockwork. I hedescriptions of Snavely's criticism of Cavins' work on theoccasion of the second merit review, as testified to bhSnavely and Cavins, are in basic agreement.Cavins defended himself during this interview by agree-ing with Snavely that, indeed. the recertification dutiesshould go like clockwork, but objected that it could notbecause everything was fouled up. He claimed that he hadbeen busy answering criticisms. doing research, being onthe phone, and doing other things that needed doing. In aword, he objected that he was too busy with other things toget his recertification duties done as quickly, as he wouldlike. Cavins added, however, that he thought he had beendoing a good job, that he was trying to get matters straight-ened out, but that if Snavely did not think any more of himthan he had indicated, he would quit. Snavely then ads isedCavins against quitting and told him that the criticism lev-eled at him was meant constructively. He told Cavins to doa better job. According to Snavely. Cavins did not seem tocare particularly about the content of the criticism ren-dered by Snavely during the interview but was more con-cerned with and angry about not receiving any wage in-crease. He told Snavely that if he thought that his jobperformance had not been good up until that point, it wasnot going to get any better thereafter.At one point during the interview Cavins complainedthat no one seemed to be able to help him with the job.Snavely replied that Pflaum was there to answer questions.Following the interview, Snavely decided that although Ca-vins' work was unsatisfactory, inasmuch as Pflaum had re-cently been appointed Cavins' immediate supervisor andthis change in supervision might beneficially affect thequantity and quality of Cavins' work, no further actionagainst Cavins would be taken at that time. The content ofthe oral merit review was accurately reflected in the writtenmerit review contained in the record."Following Cavins' second merit review, Cavins went tosee his Shop Steward Ralph Thompson and advised him ofwhat had occurred. Thompson agreed to check into thematter. Thompson then called Donald Boing, manager. la-bor relations. Kankakee, and requested that the matter beplaced on the agenda for discussion at the regular monthlymeeting scheduled for September. He asked Boing to makecertain that Pflaum and Snavely were present. The schedulingof the problem for discussion at the September meeting wasin accordance with the grievance procedure as per the con-tract. Thompson's request that Cavins' problem be discussedat the September meeting was the first indication Boingreceived that there was any problem concerning Cavins.The September meeting was held in the personnel con-ference room and was attended by Thompson and Cavinsas well as several members of management and the Union.Although Snavely and Pflaum had been scheduled to at-tend the meeting, they were unable to do so, therefore littletime was dedicated to Cavins' grievance. Cavins' complaintthat he had received no wage increase and the Union'scomplaint that he had not been treated fairly were both,however, briefly reviewed. Boing then advised Thompsonthat he would have Randy Madderom, personnel manager.look into the matter and would get back to the Union in afew days. after he found out what the facts of the casewere.About a week after the September grievance meeting,Madderom called Thompson and told him that he had thefacts on C'avins' merit review and that he was going to callCavins into his office and go over the matter with him.Thompson told Madderom not to do it that way, but ratherto have a second grievance meeting at which Pflaum andSnavely would he in attendance so that Thompson couldchallenge anything they might say. Madderom agreed.Subsequently. Thompson contacted Pete Miller, manager,industrial relations, to make certain that Snavely appearedat the forthcomingmeeting. Milleragreed that Snavely shouldbe at the meeting. Still later, Thompson also requested Boingto schedule another meeting with Snavely being present andBoing agree.Some time after the August 18 merit review, Snavely dis-cussed with Robert Cook.,4manager, product engineeringl; I], et Cr. wherea, ( 'ills IA s adescri hed as ploor ir fair in most ca lego-ries, the "riilen resiles contains check marks. mostly in Ihe fair caiegor.(O)nl "oith reg rd to the .categotrs.quantit, of work' does the written re-,iew indLcaite a check mark In the fair io poor range~4 Snavels's tiesilmon concerning Ihis discussioll uwas not offered Withgreat certainty hut the events which preceded and follovwed it i uppoil i1 .isa.lsfactory degree. its probahle ,ccurience611 DECISIONS OF NATIONAL L[ABOR RELATIONS BOARDdesign and development, Cavins' job performance, and hisdissatisfaction with it. He recommended that Cavins beplaced in a different job classification, one that he couldhandle. Cook commented that Cavins should be givenmore support with his assignments and that with the addi-tional help he could possibly handle the job. Thereafter.Bob Hollingsworth was assigned to assist Cavins, and heand other employees worked overtime in order to assistCavins to straighten the matter out.Following Snavely's discussion with Cook, on or aboutOctober 18, Snavely discussed with Cavins his performancesince the August 18 merit review. In short, Snavely was stillnot satisfied with Cavin's work. Following the discussion.Snavely prepared a memorandum reflecting the subjectsdiscussed. The memorandum and presumably the discus-sion which preceded it centered on the various aspects ofCavins' work performance. and for all intents and purposeswas a rehash of the faults that Snavely found with C(avins'performance, more fully discussed previously with him onAugust 18. In addition, however, the memorandum notedthat although two other employees were working overtimeto help with the recertification program, Cavins refused towork overtime.'5 Inasmuch as a second grievance meetingconcerning Cavins' work had been or was in the process ofbeing scheduled, it appears quite likely that the memoran-dum was prepared by Snavely as a reminder or working aidto be utilized by him during future discussions on the sub-ject of Cavins' work performance.The second grievance meeting, and the first one whichwas attended by Snavely and Pflaum occurred on Novem-ber 3i6 and was one of the regularly scheduled meetingsperiodically attended by the Company and the Union todiscuss various problems arising in the field of labor rela-tions. At this meeting, which was largely taken up withCavins' grievance. ('avins' merit review and job perfor-mance were discussed. Snavely stated that Cavins' perfor-mance was substandard and the denial of the merit in-crease was justified. He cited, as examples, Cavins' failureto complete the NOX test and gave particulars concerningits having to have been completed in Milwaukee. lie de-scribed Cavins' failure to properly evaluate the thermocou-plers in May, as well as his general lack of production onthe AGA monitoring program. He stated that Cavins hadonly gotten out thirty units during the first 6 months hewas on the job.Cavins defended himself, claiming that he had been un-justly dealt with. lie accused Snavely of lying about theNOX test and stated that he had properly taken care of thematter. He explained his position as noted above andblamed Snavely for not giving him proper job instructions.He told those present that there was not sufficient equip-ment to properly do the job. With regard to the chargeconcerning his lack of production, Cavins complained thathe had too much to do. He was unable to deny that he hadonly monitored thirty units in 6 months because he did not5 Overtime, under the contrac. is the prerogative of the emplo, ic eiandCains chose not to work overtime.n, Boing'. testliions ihal it oicculrred in late October is most like l: Inerror.have the figures before him at the time.17 The Union,through Thompson, also defended Cavins' production,noting that Cavins had too many duties to perform sincesome laboratory employees had been laid off and otherstransferred to management. Thompson pointed out thatthere were only three or four employees left working in thelab and that the workload had not diminished. He statedthat C(avins was doing the work of three people and for thisreason did not have time to perform all of the monitoringwork that Snavely felt he should do.In reply to Cavins' and Thompson's assertion that therewas too much work, Snavely countered by complainingthat Cavins had refused to work overtime, arguing im-plicitly that if he had accepted the overtime that had beenoffered, his production would have been greater. He addedthat Cavins had never come to Snavely and requested addi-tional time to complete his assignments.When Snavely asked Cavins and Thompson why Cavinshad not worked overtime when offered the opportunity,Thompson replied that "the contract says that its the pre-rogative of the employee whether he wants to work over-time or not and this should not be held against him." Ca-vins had previously taken this position when requested towork overtime on one or more occasions. According to thetestimony of Boing, Cavins added, "anybody that treats melike that, I'm not going to work any overtime and I don'thave to work an5overtime." Boing described Cavins' state-ment as being made, "in a very terse, aggressive manner."The meeting broke up with the stated intention thatmanagement would consider the testimony of the partici-pants and would, at a later date, advise the Union as towhether or not it would change its position with regard tothe denial of the wage increase. Before the participants leftthe conference room. Boing advised Cavins that therewould have to be improvement because he was performingunsatisfactorily. Boing testified that by making this state-ment he was putting Cavins on notice that unless he im-proved his work performance, he would be demoted.Approximately I week after the November 3 meeting,Boing called Thompson and told him that Cavins' meritreview was appropriate and would stand. He added thatSnavely wanted Casins terminated.8Thompson advisedBoing that he wished to take the grievance to the next step,a meeting with top management. Boing agreed to schedulethe meeting. About a week later, Thompson had a conver-sation with Snavely while in Snavely's office. According toThompson, Snavely stated that he was going to fire Cavins.When Thompson asked him on what grounds, Snavely re-plied. "Incompetence." Thompson argued. "You're goingto play hell firing him for that." He added that they shouldnot discuss it further at that time because there was a griev-ance meeting scheduled and it would be more appropriatei' (a'ins testified that he latcr checked his files and found that he hadnliitorred 52 units r;lther thn 1i) No records were offered either hb Gener-il Counsel ori bh Rcspolndent to supporl their positiions" Boing denied telling hompson that Snaveld wanted (avins terminat-edl Itowc er. since Snavsel, admitted that he might have discussed withHBilrg the fact that he wanted ( .uiln s terminated. i credit I hompsoin on thismaitel a.nd find ihal the discussion took place is he descihed Subsequenl-1. [htomnlpson rcporile] to (';. ins that Boing had saidi that ( avins was goingto he fired612 A. O. SMI llt ( ORP.to discuss it then. Snavelv denied that he threatened to fireCavins during this discussion with Ihompson but admittedtelling him that something had to be done about ('arminsperformance in the laborator' and that termination .as apossibility. I credit Ihompson s version of his discussionwith Snavely.The third grieance meetin occurred, according toThompson and Boing. on November 16. and was held inPete Miller's office. Thompson led the U nirion contingentand Boing. Cook, and Miller represented the ( oripians.Neither Cavins nor Snavelv attended the meetine. (ookadvised the union representatives that lie was consliderillfiring Cavins. Thompson objected that ('at ins was notbeing treated fairly, that he was not being gi rn sufficienthelp, and that he was expected to do three people's swork.Cook replied that he would then demote C('ains hut Millerinterposed by advising him that there was no procedure fordemotion in the contract. Thompson then argued thatCook should go back, give Ca ins sufficient help to do thejob and with this help he would get the joh done. (Iookthereupon agreed that Ca ins would be given the necessarshelp to get the job done. In agreement with 'rhompson,Boing testified that much of the meeting concerned i h;atcould be done to motivate Ca ins and that t was decideld,.upon Cook's recommendation, that C ain, should ha; eone of the other employees assigned to hili on a da,,-to-day basis, to work with him, assist hini and train him.Beoing further testified that this solution w as agreed uponafter Miller determined that ('asins had not been doing hisjob and would have to be fired unless his work impro cdcbecause there was no available procedure for demotinghim.During the period that ('avins' grie; ane swas being pro-cessed Beoing kept in contact with Snav el to determin ehow Cavins was progressing. During one discusion on thesubject. Boing asked Snavels if ('a ins was doing a hbetterjob. Snavels reported that. on the contr~ar .('asins m a- notdoing a better job but was sitting at his desk. doing .ci,little work. pouting and being nonproducti e.Some time after the November 16 meeting. lioing metprivately with Thompson in the cafeteria.) Based on whathe observed of ('avins' attitude at the Nov ember 3 meetingand on what Snavels had told him about ('aiins' perfor-mance since that meeting. Boing ddetermined to disciuss thematter with Tlhompson in hopes of enlistin 'I honip ,on ingetting Cavins to chanige his uorik habhits andi attitude to-ward the job and thus a, oid the necessits of suspcnding ordischarging Casins. At the meeting. Bolng asked lli itmp-son to talk to Cavins privatel! albout the n.itieir. to ,id isehim that he should let bygones be bhgones. to drec-lop alittle different attitude toward his w ork not to be so hostiletoward supervision as he had been in the past, allid to eeton with the job. He told Thonmpson that it these suges-tions were not followed, the result might be demiotion ordischarge.i B lllg ,I;C pi ill l sttil'led i.l1 thJ, Illt CtIl/L' loo}k ?]' lolt 11 '1t .dk 'crl'her elsc, here Ih. t i ct cuirred I1 1 rIN J)tcenlh: SlntC thin , \,; I. le lt( e oNo.eniber 23 rllO tcILtatl, -w,,ud ha,t e bc en d ,d at 1.l. tll , .II I,,It alread beenh i rctel i..d ,nd it ts, nl I -ntlIl,.,d lht ih l-. .f ,t- o'kpla, hec'fre is recipt A ctrd nldcethl 111 ih ,'c l, l, 'k ]]r O 'Iahbeul l)ern)lhcl 2I1In mid-No\ember, about the time of the third grievancemeeting. (Cavins received a telephone call from J. H. Fitz-gerald, chief testing engineer at the AGA Laboratories. Hereferred, during the ensuing conversation, to a letter whichlie had received from (Cavmns dated November 11. 1976. inxhich (' ains had requested test dates to update the waterheateis under the 1975 standards. He advised Cavins thatlie knew that ('avins was handling correspondence betweenA. (. Smith and AGA. that he was getting ready to write aletter ,and that he did not want to get C(avins in trouble butthat the A(iGA needed the units at their laboratories fortesting and the' had not 'et arrived. He told Cavins that aletter explaining the situation w ould be sent to Cavins' su-periors, in plarticulair R. E. ('ook. Cavins advised Fitzger-ald that he need not worry about getting him in troublebec:iuse his superiors were aware of the problem at thepl;int because of the Company being short-handed. Fitz-gerald replied that the letter was being sent and that assoon as the units were made read) at A. O. Smith, theyshould be sent to A(iA. lie added that Cavins should not5 orrl about the recertification because other companiesweie also having similar problems.Fitzgerald's letter. dated November 23. 1976, and ad-dressed to ('a, ins with a copy to Cook arrived shortly afterthat date:November 23, 1976Mr .M. ., ('CavinsA. O. Smith (Corporation(Consumer Products Di%.P. ). Box. 28Kankakee, Illinois 60901I)ear Mr. Cavins:\V' received our etter lettr f No'ember 11th in which5Ou requested test dates to update the water heatersulider the 1975 standards.As discussed in our telephone conversation, we will beunable to certif' all models requested by January I.1977. since our test date schedule is filled through Jan-u.lr. In view of this we ask you to check your produc-tiOn prioritsi and inform us as to the models you wouldlike to ha.e certified first. We will then try to workthese niodels into our test schedule as earls as possi-ble. Please ship all sour heaters to the Laboratories atsour e;arliest cotLserll ence.As , ou CIre pie iotusl informed in Mr. ilodgdon'sIctler of )Decemrber 19. 1975, the "effective date" for\olume I a itci' hea;ters is January 1, 1977. This meansthl :ittl productiou as well as new design of Volume Iwatei heaters must be tested and certified under thelatest standarrds 119751 bs Januars 1. 1977. Also, certi-ficiation will be discontinued on any model not certi-fied under the latest standard and all production ofthese units after t.lnialrx 1i, 1977, is not entitled to bearthe \.G.A. Se.l until certification is completed.If xou haxe ans further questions, please contact us.\'er trul; sours,J. It. 111 TZ RA l.[)('hief Testint linrineerI .aboratoriescc: RF.. (ootak613 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn short, the letter advises Cavins and the Company thatAGA would be unable to certify all models for which re-certification was requested by January 1, 1977, because theAGA test date schedule was filled through January. TheNovember I I request for test dates was apparently sent toolate to enable the AGA to comply with the request. As aresult, AGA was requesting the Company to furnish a listof models which it would prefer certified first, so that thosemodels could be worked into the test schedule at a laterdate. It further requested that the Company ship all of itsheaters to AGA at its earliest convenience to permit test-ing. Finally the letter advised the Company that inasmuchas it had been made aware as of December 19, 1975, thatthe effective date for the testing of all models under the1975 standards was January 1, 1977, the Company's failureto have its production and newly designed models testedby that date would result in certification being discontin-ued on any model not certified under the 1975 standardand that any production of these models after January 1,1977, would not be entitled to bear the AGA seal untilcertification was completed.According to Snavely, the number of models affected bythe AGA's refusal to recertify included several residentialwater heaters and numerous commercial water heatersnumbering, in total, about half the production line. Snave-ly testified that the correspondence that should have beendone to avoid this problem was Cavins' responsibility andif he were not performing the duties in connection with thejob, he was at a loss as to what Cavins was doing. SnavelNtestified that, in his opinion, Cavins never fully understoodprecisely what was involved in submitting the forms and hecould not find the necessary information required for sub-mitting them. Thus, he was apparently working but, be-cause of disorganization, was not accomplishing anything.Snavely further testified that he was aware in 1975 thatcertain water heaters would have to be recertified by Janu-ary 1977. lIe explained. however, that little could be doneabout it that early since standards change over a period oftime so that it was not possible for the Company to knowthat far in advance what changes had to be made in orderto comply with the standards. About 6 months before theexpiration date was the proper time to prepare for certifica-tion. Therefore, at that time, Yocum was assigned the job,then Cavins. Yocum succeeded in taking a line of waterheaters through the decertification process but then he wastransferred out of the laboratory. Cavins had the job ofprocessing heaters for recertification by himself until Holiingsworth was assigned to help him. Hollingsworth, thoughan Engineer G Grade, was working below his level when hewas assigned to help Cavins but the assignment was never-theless made because of the emergency. When assigned thejob of processing the heaters for recertification. Cavins hadfailed to perform his duties.As noted, a copy of Fitzgerald's letter was directed toCook. Pflaum showed Snavely a copy of the letter. WhenSnavely saw the letter, he immediately contacted Cook todetermine what action should be taken. The three confer-red and theieafter a program was worked out betweenPflaum and F'itzgerald whereby the Company, with specialdispensation from the AGA, could send its water heaters toAGA without assigned test dates. Cook meanwhile ob-tained from the Director of AGA, extentions beyond theexpiration period for certain models so that the Companycould continue production. These actions apparently re-sulted in the problem being considerably ameliorated sincethere is no evidence that any of the Company's modelswere permanently decertified as a result of Cavins' failureto perform.Upon receipt of his copy of the November 23 AGA let-ter to Cavins, Cook sent a memorandum to both Millerand to R. N. Clark, vice president and general manager.This memorandum, dated December 1, recommended thatCavins either be discharged or moved out of the depart-ment and suggested an early meeting so that the requiredaction could proceed through the proper channels.20Thememorandum was eventually routed to Boing with direc-tions to handle the matter with Snavely. Boing did not,however, take up the matter with Snavely as the memoran-dum directed but rather went directly to Cook because hehad written the memorandum. During this period, justprior to Christmas and between the holidays, Boing talkedto Cook in depth about the matter. He took the positionthat Cavins should be demoted rather than discharged, ad-vised Cook of his opinion, and at a meeting attended byCook, Snavely,2' and Boing, Cook agreed that whateveraction was to be taken, nothing should be done until afterthe holidays. Eventually, Boing got Cook to agree that de-motion would be the better course to follow.Between December 15 and 22 Boing met with Thomp-son 22 in Thompson's supervisor's office and discussed withhim the AGA's refusal to recertify the water heaters, theseriousness of the situation, and Cavins' responsibility forthe problem. He advised him that the entire AGA recertifi-cation program had been imperiled by Cavins' failure toproperly perform his duties, that his failure was "the laststraw" and that some action had to be taken, namely, thedemotion or discharge of Cavins. Thompson replied thathe had anticipated the problem and had spoken to Cavinsahout it earlier and that it was (Cavins' position that, facedwith such a choice, he preferred that the Company firehim. Boing stated that he could not believe that Cavinspreferred discharge to demotion and asked Thompson togo back and check it out once again with Cavins. Thomp-in thereupon left and 5 minutes later returned to reiterate( avins' position as stated earlier. Boing then stated, "Fine,if that is what he desires, then we will discharge him." Hethen left and returned to his office.After thinking about his discussion with Thompson con-cerning Cavins' preference for termination over demotion,ioing called Thompson back, either later in the day or thefollowing day, and told him that he had decided to demoteC(avins and that is what the Company would do regardlessof Cavins' preference, because demotion was proper, add-:" Ihe dCOluimenl was not offered into eidence.2 Sinasels too. according to his own testimony. was in favor at this timeff demnoting Cavins.: I)DeBuck mas also have been present. He did notl however. testify.614 A. O. SMITH CORP.ing that he did not want to cost the man his seniority.Later, Boing called Thompson a second time and advisedhim that since it was just before the holidays, no actionwould be taken until after the holidays.23He advisedThompson that at that time Madderom would conduct ahearing with lab supervision and Cavins would undoubted-ly receive his demotion.Later that day, Snavely and Thompson had a conversa-tion during which Snavely stated that he intended to fireCavins. When Thompson replied that Boing had decidedto wait until after the holidays before taking action. Snave-ly agreed to wait until the first of the year. Subsequently,Thompson confirmed with Boing the decision to wait untilafter the holidays before taking action.After his discussions with Boing and Snavely, Thompsonreported to Cavins the contents thereof, includingSnavely's threat to fire him, but told Cavins that no actionwould be taken until after the holidays. After Thompsonadvised Cavins of the Company's intention of firing himafter the holidays, he left. Cavins. two or three minuteslater, stopped Ed Pflaum, his supervisor, as he was walkingpast Cavins' desk. He informed Pflaum that the Companywas trying to fire him. According to Cavins, Pflaum re-plied, "Well, Gene, I'll tell you. You're going to have toplay ball with these guys. You've made them mad. You'vegone to the union. You just have to learn that they're thebosses and you've got to do what's right, what they think."Cavins then responded, "You mean to tell me, Ed, that Ican't even go to the Union with a little grievance or a littlegripe that I've got without worrying about losing my job?"To this question, Pflaum allegedly replied. "Well, you justhave to apologize to the right guys." When Cavins asked,"Apologize to whom and for what?", Pflaum did not reply.Pflaum denied that this conversation ever took place. FiHedenied discussing the Union or union activities with Cavinsor any other employee since becoming a supervisor.241credit Pflaum's denial that this conversation ever tookplace. I find Cavins' explicit recollection as to the specificwords and expressions allegedly used by Pflaum complete-ly at odds with his failure to recall other important facetsof the case such as the particulars of his various assign-ments or the duties connected with the programs in whichhe was expected to participate. Cavins' memory was ex-tremely vague throughout his testimony even to the extentof being unable to describe the purposes of or his dutieswith regard to the Efficiency Labeling Program. yet quot-ed, as if verbatim, Pflaum's alleged comments concerningthe Union. Moreover, Pflaurn was not one of the principalmembers of management who participated in the ultimatedecision to demote Cavins.25Whereas Cook, Miller, Boing,and Snavely took part in various meetings, both intraman-" The Various discrepancies is to time and place iof the se..eral .,c...a-.tions between Boing and Thompson arre reiol ed in Birnlg's fal.r .lllillichas the detail in which he testified coin\ ries me t hat his milemr Is ,ornle-what more dependable than that of homnpson,As a member of the bargaitine ut, Pflaum had been a shiop steardI consider his participation with Snlvsel\ in the drawing up if ( .\ insAugust 18 ment review. whlch preceded Ihe filing of the grie\ancc. and hispart in the second grievance meeting. tol far remioed in time and suhtbsiicefrom the decision to dermote Casins tio "arrant the concusiion that he hadan) responsihilits for the ultimate de:lsitn to take thai. actltonagerial and with the Union, wherein Cavins' future em-ployment was seriously considered, Pflaum was, as far asthe record indicates, not privy to their deliberations. There-fore if, indeed, he had made the remarks attributed to himby Cavins, it would not necessarily follow that such re-marks had any connection, whatsoever, with the decisionof higher management to take the action against Cavinswhich it eventually did. Therefore, even if Pflaum had infact made remarks attributed to him by Cavins. I wouldnot, in light of surrounding circumstances, find such re-marks imputable to Respondent for the evidentiary pur-pose of determining that the demotion was discriminatorilymotivated.26 It is of some import that nowhere is it allegedthat anyone directly connected with Cavins' demotion hadever remarked to Cavins or anyone else concerning hisright to file a grievance or participate in union activities.On the contrary, from the very first, it appears that theCompany fully accepted Cavins' pursuance of his contrac-tual rights as protected activity and at no time and in noway did the Company's reaction reflect an antiunion ordiscriminatory attitude toward Cavins or his union repre-sentative. In sum, based upon the comparative demeanorof the two witnesses testifying concerning the alleged re-marks, and upon all of the surrounding circumstances, Iconclude that Pflaum did not make the statements alleged,that even had he done so, the remarks were not imputableto Respondent for the purpose of supporting the allegationconcerning the discriminatorily motivated demotion of Ca-vins, and that the allegation of violation of Section 8(a)(1)contained in paragraph 5 of the complaint should be dis-missed.After Christmas. Thompson. Cavins. and other union of-ficials met to decide whether Cavins should accept termi-nation or agree to the demotion. Though Cavins initiallytook the position that he would choose termination beforedemotion, he subsequently decided to keep his job andpursue his rights by other means.On January 14, at a meeting attended by Cavins.Fhompson, DeBouck. and Hollingsworth for the Unionand Pflaum. Snavely, and Madderom for the Company. Ca-vins was demoted effective January 17.27When Snavelyannounced that Cavins was being demoted, Thompsonasked him on what part of the contract he was relying todemote Cavins. Snavely replied that he was relying on thejob description. Thompson then advised Snavely that afterconsulting his attorney, the Union would file an unfair la-bor practice. a grievance or both. Subsequently, it filedboth.Since his demotion. Cavins has been monitoring AGAunits, work which he performed both as a junior and seniortechnician. He no longer answers correspondence fromAGA. Rather, two other employees hired as senior techni-ciatns now handle the AGA correspondence.General Counsel, in order to show discriminatory moti-vation relies, in part. on the alleged conversation betweenPlaum and Cavins described above and, in addition, ontwio incidents involving employee James Campbell and hissupervisor. Edward Pflaum. According to the testimony of'('f ',ri, tli. is. 149 NLt RB 1454 (1964).No other mnplsoees have been discharged or demoted in the engineer-irlc dep.lntment diairing the past several ,,ears for ans reason615 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCampbell, in November 1976, he had a conversation withPflaum while in the laboratory in the presence of anothersupervisor, Jack Cousins. Campbell, on this occasion,asked Pflaum if he was going to receive a wage increase.Since it had been 28 days since his recall and he only had30 days in which to see the Union about the problem. heexplained to Pflaum the necessity of some action beingtaken quickly. Pflaum replied, "Jim, I told you that youwere going to get the money and you will get it, but if youcry to the Union, you might not get it." Subsequently,Campbell received the wage increase promised, albeitsomething less than expected. He did not have to seek theaid of the Union to obtain this wage increase. Pflaum de-nied that he ever discussed the Union with Campbell.According to Campbell, there was a second conversationbetween himself and Pflaum which took place in April1977 in Pflaum's office. On that occasion, Campbell hadbid on a senior classification job and Pflaum told him."Jim, we didn't post this job for you, we need an electricalengineer." Campbell argued, "The agreement doesn't re-quire an electrical engineer. I have minimum qualificationsand seniority for the job." Pflaum allegedly replied, "Youcan go to the Union if you want to, but it's not going to doyou any good. If worse comes to worst, we'll just comedown to posting and not hire anybody." Pflaum deniedCampbell's version of the incident. According to Pflaum, itwas Campbell not himself who suggested, "If I do grieveyou about this job, you'll pull this off the board." Pflaumdenied making any reply to this statement by Campbelland stated that he had no intention of pulling the job offthe board. Campbell did not receive the job, he did file agrievance concerning his failure to get the job, and at thetime of the hearing, the job had not yet been awarded andthe grievance was still being processed.Though neither of the discussions between Campbelland Pflaum were alleged as violations in the complaint.General Counsel takes the position that the tenor of theconversations indicates an antiunion bias and that as back-ground they tend to support Cavins' case.I find that both incidents occurred as described byCampbell, whom I consider a credible witness. I do not,however, impute to Cook, Boing, or Snavely, those mem-bers of management directly involved in the decision todemote Cavins, the attitudes reflected by the statementsmade b'y Pflaum to Campbell.8In the absence of allega-tions in the complaint covering these incidents or full liti-gation of the incidents during the hearing as possible inde-pendent violations rather than as matters supportive of the8(a)(3) allegations only, I find that it will not effectuate thepurposes of the Act to make findings in connection there-with, as these incidents are not directly related to the de-motion of Cavins, the case before me, but are peripheral atbest to the allegations contained in the complaint.ConclusionsGeneral Counsel alleges that Cavins was demoted be-2a Porto Atilt,, In .upra'9 D)l.nv, Shtrcotliptrs and Eh citrotlper (U'nonm, Lo. a! :,i I 1. (l)lne, I't,In, ), 231 N LRB ,78 (1977); .4Almantic (loast 'ihrie,, 183 N LRB 921 (197111cause he pursued his contractual rights and filed a griev-ance in order to overturn his supervisor's evaluation of hisjob performance as reflected in the merit review of August18, 1976. Respondent contends that Cavins was demoted inJanuary 1977 after numerous warnings of inadequacies inhis job performance and because of said inadequacies.In mV opinion, the above facts do not, by a preponder-ance of the evidence, sufficiently support the allegations ofGeneral Counsel as set forth in the complaint. On the con-trary, the facts reflect that Cavins was the first junior labo-ratory technician recalled by Respondent following agroup layoff; that despite some dissatisfaction with Cavins'attitude toward certain company programs in the past, in-cluding some having to do with safety, Respondent re-called Cavins as a senior laboratory technician with an in-crease in wages. I am convinced by these facts thatRespondent harbored no ill-feelings toward Cavins foranything which may have occurred prior to his layoff.When Cavins first undertook his new assignment, he wasunable to perform all the duties expected of him. He wasdissatisfied with his own production and so was supervi-sion. Moreover, his supervisor found the quality of hiswork equally unsatisfactory. With regard to the EfficiencyLabeling Program, the primary basis upon which his pro-motion rested, Cavins did nothing, because he did not un-derstand it. Whether Cavins' inadequate performance wastotally the result of his basic inability to get the job done orin part the fault of inadequate supervision, it is quite clearthat Snavely's dissatisfaction with Cavins' work perfor-mance, as of the date of his first merit review, was honestlyfounded on that performance, not on some ulterior, dis-criminatorily motivated basis. His dissatisfaction was re-flected in the merit review of February 18, 1976.During the next 6 months Cavins' work performancedid not improve. He failed to properly perform certain spe-cial assignments, the NOX test and the test on the thermo-couplers, and continued to fall behind in the AGA moni-toring program. He was also unable to keep up with thenew assignments he received concerning AGA correspon-dence and product criticisms. This is fully documented notonly by the testimony of Cavins' supervisors but by hisown admissions. When, therefore. Cavins received his sec-ond merit review on August 18, 1976, and this review re-flected the dissatisfaction of supervision with his perfor-mance, I find the review well justified to the extent that itwas honestly arrived at, based upon the observations ofthose responsible for it. There is no evidence whatsoeverthat the merit review was the result of discriminatory moti-vation based on antiunion considerations. As a matter offact. Cavins, being upset with not receiving a wage increaseat the time of the merit review, threatened to quit. Snavelycredibly testified that he endeavored to argue Cavins out ofquitting, observing that the criticism was meant construc-tively. Clearly, at this point in time, if the company desiredto rid itself of Cavins, Snavely would not have bothered totalk Cavins out of quitting.When Cavins was refused a merit increase on August 18,1976, he sought the aid of his shop steward who, on hisbehalf, contacted management to have the matter dis-cussed at the regular monthly labor relations meeting inaccordance with the grievance procedures, as per the con-616 A. O. SMITH CORP.tract. The subject matter of Cavins' grievance was placedon the agenda with no evidence of reluctance on the part ofmanagement. No satisfactory resolution having beenachieved at the first meeting, a second meeting wsas sched-uled at the Union's request wherein the matter could hereviewed in greater depth with union officers specificallyrequesting and being permitted to challenge anything thatmight be said against Cavins by his immediate supervisors.The handling of Cavins' grievance in accordance with theUnion's request indicates no reluctance on the part of theCompany to deal with the Union but reflects favorably onits willingness to solve the problem through proper chan-nels. Further, the Company's assignment of additional helpto Cavins, subsequent to his August 18 merit review, andhis filing of the grievance also militates against GeneralCounsel's contention that the Company took umbrage atCavins for filing the grievance. Yet, although the Companyassigned other employees to aid Cavins, in order to helphim catch up with his assigned duties, Cavins refused tohelp himself by agreeing to work overtime,'( a fact whichlater came to the attention of higher management duringthe grievance meetings.At the November 3 grievance meeting, the first at whichCavins' work performance was discussed in depth. Snavelkdescribed the basis for the adverse merit review. Cavinswas given full reign to defend himself. He laid much of theblame on Snavely, stating that he had performed well, thatSnavely was lying about the NOX tests and that he wasoverworked. The Union similarl` charged that Cavins wsasdoing the work of three people and did not have time to doall of the work assigned to him. In answer to Cavins' asser-tion that he had too much work to do. Snavely pointed outthat Cavins had never requested additional time to com-plete his assignments and, in fact, had turned down over-time during which he could have increased his production.The Union defended Cavins by pointing out that workingovertime was the prerogative of the emploee. When Ca-vmins added "Anybody that treats me like that. I'm notgoing to work an), overtime and I don't have to work anyovertime." in what Boing described as a very terse, aggres-sive manner, Boing took exception to Cavins' attitude. Al-though General Counsel contends that Boing's criticismsof Cavins attitude during this meeting reflects an antiunionmotivation in that the attitude criticized refers to the filingof the grievance, and Cavins' forceful defense of his posi-tion during the meeting, I do not find it so. Rather. I inter-pret Boing's remarks concerning Cavins' attitude as criti-cism of Cavins' response toward the requirements of hisjob, more precisely his refusal to take the blame for hisown shortcoming, his tendency to blame others. particu-larly his superiors, for his own failure to perform, and hisstubborn refusal to take steps (accept overtime) to amelio-rate his production problems. Boing was clearly not im-3Granted that (as ins wa s no, required. undec the rntrract. l a.ciC, lovertime, his refusal io do so. under Ihe clrcun li.iirt, cer.ill] d*.c r¢r1o Ion his attitude to' :ard his , ork Oh i usl it if he I ,Ilhic to pro,lrl :.sufficient quaniit) of *ork during his regular hift to , at l!s his LupCri-lr.rsand management offers him the opporiunmlt io .ork o ertile ii1 ior ll ,omeet productlon requirementl. his refusal Io take iadA. i llt ie f Illh tffcould legltimmatels he the suhect of criticisl. espem tdl. ll 1l. ifs tihe fL ,tihai other emploaees had been issigfned to help h1miit ill pletc hi, ohpressed with Cavins' argument as to why he should havereceived a wage increase. which. of course, at this stage,was what the grievance was all about. The Company hadnot threatened Cavins with either discharge or demotionbut had simply refused. because of inadequacy of perfor-mance. to increase his wages. Cavins. according to thecredited description of his performance at this grievancemeeting, demonstrated. in my opinion, a "chip on theshoulder" attitude wherein he manifested his intention notto cooperate in the future because of adverse merit reviewsin the past. This, in my estimation is what Boing referred towhen he criticized Cavins' attitude. Quite clearly, after lis-tening to both sides of the argument. he concluded. as Ihave, that Cavins had not performed his duties well, andfar from deserving an increase in wages, unless his job per-formance improved in the future, a demotion was more inorder.When Boing later advised the Union that the CompanNhad decided to permit Cavins' merit review to stand, theUnion determined to take the grievance to the next step.The third grievance meeting was held between upper man-agement and the Union in the absence of both Cavins andSnavely. Though certain members of management statedthat ('aivins should be fired or at least demoted because ofhis inadequate performance, the Union argued, apparentlypersuasively. that if Cavins were given the necessary helphe could get the job done. There is no dispute that most ofthe third grievance meeting was taken up with discussionabout what could be done to motivate and otherwise helpCavins improve his performance, since that performancehad. to date, been inadequate and, unless there was im-provement, Cavins would have to he terminated as therewas no procedure available under the contract which pro-vided for demotion.Since this was the third grievance meeting, and it is un-disputed that management. as well as the Union, was stillengaged in time consuming honest efforts, as late as mid-Noxember. to find ways of keeping C'avins on the job. Ifind untenable General Counsel's position that Cavins'eventual demotion was a result of his filing the grievanceway back in August. Moreover. there is no evidence thatany members of tipper management ever indicated thatC(avins was not properl) within his rights in pursuing histriesance through the second and third step. On the con-trar,. their hehavior. as reflected by their decision at theclose of the November 16 meeting, indicates a genuine de-sire to justly solse the problem raised by Cavins' grievance.as well as the problems of his inadequate performance onthe job.Meanwhile. while the grievance was being taken throughthe various steps. C as ins' failure to improve his job perfor-mance came to the attention of Boing as did Snavely's de-sire to have ('avins discharged. Snavely's report that Ca-vins swas not doing a better Job but was sitting at his desk.doing sers little work. and pouting, certainly did nothingto improve Boing's opinion of C(avins' attitude toward hiswork. Yet Boing later attempted to enlist Thompson's aidin hasing Cavins change his attitude. to let bygones bebygones, to deselop a little different attitude toward hiswork, not to be so hostile touard supervision as he hadbeen in the past. and to get on with the job. Far from617 DECISIONS OF NATIONAL LABOR RELATIONS BOARDindicating an antiunion bias on the part of Boing and theCompany, as General Counsel contends, this action dem-onstrates to me a real concern for Cavins' welfare and fu-ture employment.This was the situation at the plant when the letter ofNovember 23 was received. The Company had decided totry to get additional help for Cavins to enable him to be-come a better employee, and Boing was trying to enlist theaid of the Union in order to get Cavins to change his atti-tude toward his work. Upon receipt of the November 23letter, however, management became aware that becauseof Cavins' failure to perform his duties in connection withthe recertification program, approximately half of its pro-duction had been placed in jeopardy. Though the Compa-ny was able to obtain special consideration from AGAwhich permitted it to avoid decertification, it immediatelybecame clear that the predicament the Company found it-self in was the result, once again, of Cavins' failure toperform his duties, a problem of which management hadbeen well aware for some time, albeit to a lesser degreethan became evident at this time.The decision was to have Cavins discharged, demoted,or moved out of the department and, after some consulta-tion among the various members of management and somedelay occasioned by the then forthcoming Christmas holi-days, Respondent advised the Union of the seriousness ofthe situation and of the action contemplated, once againthus evidencing the Company's insistence on following theproper channels with respect to implementing changes af-fecting labor relations, a position at odds with the conten-tion of General Counsel that the Company was motivatedwith regard to Cavins' demotion by antiunion considera-tions.When the Union, through Thompson, advised Boingthat Cavins preferred discharge to demotion, Boing refusedto follow Cavins' stated preference, and insisted that thesituation called for demotion, not discharge. Once again, itis patently clear that if the company desired to rid itself ofthe problem created by Cavins' grievance, his dischargewould certainly have met those ends far better than wouldhis demotion. If Boing would have accepted, at face value,Cavins' stated preference for discharge over demotion, thedischarge would have gotten rid of both Cavins and hisgrievance. In opting for rejection of Cavins' preference fordischarge and insisting on demotion, the Company ensureditself, not only of Cavins' presence and the continuation ofthe existing problem but, in all likelihood, additional griev-ances or labor related problems, since the relationship be-tween Cavins and his immediate superiors was indeedstrained. Thus, Boing's refusal to agree to Cavins' prefer-ence for discharge over demotion, once again appears toundercut General Counsel's contention of anti-union ani-mus on the part of the Company.In summary, I find that the demotion of Cavins was adirect result of his inability to perform assigned tasks andwas in no way connected with his union or other protectedactivity.31Inasmuch as I have found no other evidence ofviolations as alleged in the complaint, I recommend thatthe complaint be dismissed in its entirety.CON('CLU.SIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Respondent has not engaged in the unfair laborpractices alleged in the complaint.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to the provisions of Section 10(c) of the Act, Ihereby issue the following recommended:OR DER 32It is hereby ordered that the complaint in this proceedingbe dismissed in its entirety." It is recoimmended that re.spondent's prayer for payment of reasonableattorney's fees and expenses be denied. as the "affirmative action" clause inSec. O(cl) of the Act clearly applies Ito remedies to be enforced againstcharged parties, not chairging parties ( f. Inernuiionul Irnion of Electricaul.,Rliado and .SMauhile I4,,erir, EL ('10 /liidee Praodu-its Inr .' L.R B.,02 .I 2d 349 (' .A.D(' 1974)' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions. and recommended Order herein shall. as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, an.id Order, and all obheclions thereto shall bedeelned wived fil all purposes618